DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments, filed on 01/04/2022, have been received and made of record. In response to the most recent Office Action, dated 10/05/2021, claims 1, 3, 6, 9, 10, 13, 16 and 17 have been amended, and claims 5 and 12 have been cancelled.

Allowable Subject Matter
Claims 1-4, 6-11 and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests a third pass transistor configured to provide a third pass current as a function of the load current according to a third continuous conduction curve, wherein the third pass transistor is smaller than the second pass transistor, and wherein the third pass current is greater than the first pass current and the second pass current below a light load threshold. Claims 2-4 and 6-9 depend upon claim 1. 

Regarding claim 10, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests a third pass transistor configured to provide a third pass current as a function of the load current according to a third continuous conduction curve, wherein the third pass transistor is smaller than the second pass transistor, and wherein the third pass current is greater than the second pass current and the first pass current below a light load threshold. Claims 11 and 13-16 depend upon claim 10.

Regarding claim 17, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests an error amplifier connected to the voltage supply node and the output node; the control circuit including a resistor in the first current path. Claims 18-22 depend upon claim 17. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                         




	/THIENVU V TRAN/                                                                          Supervisory Patent Examiner, Art Unit 2839